Ramroop v Stein (2022 NY Slip Op 02350)





Ramroop v Stein


2022 NY Slip Op 02350


Decided on April 07, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 07, 2022

Before: Manzanet-Daniels, J.P., Kern, Gesmer, Oing, Rodriguez, JJ. 


Index No. 32437/20E Appeal No. 15678 Case No. 2021-02455 

[*1]Drupattie Ramroop, Plaintiff-Appellant,
vJeffrey S. Stein et al., Defendants-Respondents.


Jaroslawicz & Jaros PLLC, New York (David Tolchin of counsel), for appellant.
Law Office of Dennis C. Bartling, Westbury (Alina Vengerov of counsel), for respondents.

Order, Supreme Court, Bronx County (Bianka Perez, J.), entered June 8, 2021, which denied plaintiff's motion for summary judgment as to liability and dismissing defendants' first affirmative defense alleging culpable conduct by plaintiff, unanimously reversed, on the law, without costs, and the motion granted.
Plaintiff established prima facie that defendant Karly Stein's negligence caused the motor vehicle accident in which she was injured through her affidavit that the accident happened when Stein pulled out of a parked position and into a lane of moving traffic (see Vehicle and Traffic Law §§ 1142; 1162; 1163; Davis v Turner, 132 AD3d 603 [1st Dept 2015]). In opposition, defendants failed to raise an issue of fact as to Klein's negligence. Nor did they raise an issue of fact as to plaintiff's comparative negligence, since their argument that plaintiff was culpable, including the contention that she was speeding, rests on bare speculation. Defendant averred in her affidavit that she did not see plaintiff's vehicle until she struck it and there is no other evidence that plaintiff's speed contributed to the accident (see e.g. Aguila v Benitez, 156 AD3d 538 [1st Dept 2017]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 7, 2022